SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF KINGS

 

LG CAPITAL FUNDING, LLC

 

Plaintiff,

v.

 RICH PHARMACEUTICALS, INC.

 

Defendant.

 

Index No.:

 

AFFIDAVIT OF CONFESSION OF JUDGMENT

 

 

 

STATE OF NEW YORK    )

                                               ) SS:

COUNTY OF NEW YORK)

Ben Chang, being duly sworn, deposes and states:

  

1.                I am the CEO of Rich Pharmaceuticals, Inc. ("RCHA" or
"Defendant"), a non-resident, Nevada Corporation, and am duly authorized to make
this affidavit on behalf of the above-captioned corporate Defendant.

 



2.                Defendant maintains its principal place of business at 95695
Wilshire Blvd, Suite 900, Beverly Hills, CA 90212. Defendant authorizes judgment
in the County of Kings, State of New York, or any other jurisdiction where such
judgment is enforceable under the circumstances set forth below.

 





3.                 Defendant hereby confesses judgment to the matters
contemplated herein and authorizes entry thereof against Defendant in the sum of
Thirty Two Thousand ($32,000.00) Dollars in favor of LG CAPITAL FUNDING, LLC
("Plaintiff' or "LG"), and any successors and/or assigns, and hereby authorizes
LG or its successors, assigns, and/or legal representatives to enter judgment
for that sum, plus accrued interest and fees due pursuant to the terms of the
Note, less any payments on account.

 1 

 





4.                This Affidavit of Judgment by Confession is executed pursuant
to New York Civil Practice Law and Rules Section 3218 for a debt justly due or
to become due, to LG from Defendant, based on the following facts:

 





a.Defendant makes this affidavit to secure a promissory note executed in the
State of New York, for monies loaned to RCHA by LG.



b.On or about November 20, 2016,. Defendant issued and executed a $32,000
Convertible Promissory Note (the "Note") to LG. A true and correct copy of the
Note is attached hereto as Exhibit A.

 





c.Pursuant to the terms of the Note, on or about October 20, 2016 LG tendered
the Defendant Thirty Two Thousand Dollars ($32,000.00) (the "Principal") in
consideration for the executed Note.

 

 2 

 





d.Pursuant to the terms of the Note, RCHA granted LG certain rights, including,
but not limited to: (i) payment of the Principals, plus all interest and fees
accrued and outstanding on the Maturity Date; (ii) the right from time to time,
to convert the Note into shares of Common Stock; (iii) interest on the Principal
balance at a rate of eight percent (8%) per annum from the date of issuance ;
(iv) interest on the Principal or interest not paid when due at a rate of up to
Twenty-Four Percent (24%) per annum from the due date thereof until the same is
paid; and (v) and acceleration upon default.

 



e.Pursuant to the terms of the Notes , Defendant was obligated to repay the
Principal to LG under certain circumstances, including any/all requests
conversion of portions of the Principal to be reimbursed vis-a-vis the issuance
of shares of Defendant's common stock, and the Note's maturity date, among
others.

 



f.To secure performance of Defendant's obligations under the Notes ,. acting in
my capacity as CEO of the corporate Defendant, I executed and caused this
Affidavit of Judgment by Confession to be delivered to Tomer Tal, counsel to
Plaintiffs, to be held pending the execution of Defendant's obligations under
the Notes. In the event the conditions of the Notes are not met, including but
not limited to,. the repayment of the Principal, accrued interest and fees, or a
failure to convert any stock as contemplated thereunder, Michael Steinmetz is
authorized to file this Affidavit of Judgment by Confession with the Supreme
Court of the County of New York, or any other jurisdiction where such judgment
is enforceable under the circumstances set forth below.



 

 

 



g.    On or about __________ Defendant breached the terms of the Notes and is in
default pursuant to the provisions thereunder.

 



5.                 Upon filing of this Affidavit of Judgment by Confession,
Defendant will therefore be indebted to LG for up to the total sum of Thirty Two
Thousand ($32,000.00) Dollars, plus any accrued interest and any default
payments due thereunder, less payments on account. The total sum due and owing
to LG is $___________.

 





6.                 This Confession of Judgment may be entered without any prior
notice to myself, or any other member of the corporate Defendant.

 



7.                Entry of this judgment shall not render the Notes void or
otherwise unenforceable and the parties shall retain all respective obligations,
rights, and remedies thereunder.

 

 

8.                 Plaintiff shall be entitled to recover any/all of the sum
justly due or to become due by and through the issuance of shares of Defendant's
common stock.

 





9.                I further authorize entry of judgment against Defendant for
costs and disbursements as provided in Section 3218(b) of the New York Civil
Practice Law and Rules and reasonable attorney's fees incurred by LG in the
entry of this judgment and any subsequent proceedings to enforce such judgment.

 





10.             This Confession of Judgment does not involve an installment sale
as prohibited by New York Civil Practice Law and Rules Section 3201.

 

/s/ Ben Chang

Ben Chang

CEO, Rich Pharmaceuticals, Inc

 

 

 



Sworn to before me

This 20th day of October, 2016

 

 

/s/ Notary Public

Notary Public

 

State of Nevada

County of Clark

 

This instrument was acknowledged before me on October 20, 2016 by Ben Chang.

 

(Notary stamp)

 

/s/ Notary Public

(Signature of notarial officer)



 3 

 

